Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 1 of 8 PageID #: 490



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    Sherman Division


    ED BUTOWSKY, in his Individual              )
    And Professional Capacities                 )
                                                )
           Plaintiff,                           )
                                                )
    v.                                          )            Case No. 4:18-cv-00442-ALM
                                                )
                                                )
    DAVID FOLKENFLIK et al                      )
                                                )
           Defendants.                          )
                                                )


           PLAINTIFF’S MEMORANDUM IN OPPOSITION
              TO DEFENDANTS’ MOTION TO STAY
           Plaintiff, Ed Butowsky, by counsel, respectfully submits this Memorandum in

    Opposition to the motion to stay pending disposition of motion to dismiss [ECF

    Document 34 (“Def. Mot.”)] filed by defendants, David Folkenflik (“Folkenflik”),

    National Public Radio, Inc. (“NPR”), Edith Chapin (“Chapin”), Leslie Cook (“Cook”)

    and Pallavi Gogoi (“Gogoi”).

                                     I. INTRODUCTION

           Over a year ago, Ed Butowsky suffered permanent harm to his name, reputation

    and business as a registered investment advisor because of a false and vile narrative

    published with actual malice by David Folkenflik and Douglas Wigdor, acting in concert.

           It is not surprising that Folkenflik and NPR want to short-circuit and delay this

    litigation and avoid discovery of their wrongdoing.




                                                1
Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 2 of 8 PageID #: 491



           However, it is not the practice of Federal Courts to delay. Delay prejudices

    victims – evidence is lost, memories fade, costs increase. Delay clogs up the Courts and

    negatively impacts the public’s perception of Judges, Lawyers and the quality of Justice.

    Delay rewards large corporations, like NPR, by impeding the search for Truth – in this

    case, discovery of the collusive arrangement between Folkenflik and Wigdor.

                     II. THE SPIRIT AND LETTER OF THE RULES

           The purpose of the Federal Rules of Civil Procedure is to “secure the just, speedy,

    and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

           Consistent with the salutary policy of speedy justice, Rule 12(b) permits a

    defendant to assert certain defenses by motion, but, significantly, the Rule contains

    absolutely no “automatic stay” of discovery.

           Rule 26(d) governs the timing and sequence of discovery. A party may not seek

    discovery from any source before the parties have conferred as required by Rule 26(f).

    Rule 26(f) obligates the parties to confer “as soon as practicable – and in any event at

    least 21 days before a scheduling conference is to be held or a scheduling order is due” to

    discuss the case and develop a discovery plan. The filing of a motion pursuant to Rule

    12(b) does not excuse a party from participating in the mandatory Rule 26(f) conference.

           The Federal Rules of Civil Procedure embody the strong Federal public policy in

    favor of the resolution of disputes on their merits. Rule 26(b)(1) of the Federal Rules of

    Civil Procedure broadly mandates that a party may obtain discovery regarding “any

    nonprivileged matter that is relevant to any party’s claim or defense and proportional to

    the needs of the case”.     “Information within this scope of discovery need not be

    admissible in evidence to be discoverable.” Rule 33 provides that an interrogatory “may




                                                2
Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 3 of 8 PageID #: 492



    relate to any matter that may be inquired into under Rule 26. Rule 34 states that a party

    “may serve on any other party a request within the scope of Rule 26(b). Rule 36 allows a

    party to serve “on any other party a written request to admit, for purposes of the pending

    action only, the truth of any matters within the scope of Rule 26(b)(1)”. Not one of the

    Rules relating to disclosures and discovery mentions Rule 12(b). 1

           This Court has adopted Local Civil Rules that directly and expressly reject the

    notion that discovery should be stayed and cases delayed.          Local Rule CV-26(a)

    emphatically provides as follows:

           “(a) No Excuses. Absent a court order to the contrary, a party is not excused
           from responding to discovery because there are pending motions to dismiss, to
           remand, or to change venue.”

               III. THERE IS NO GOOD CAUSE TO STAY DISCOVERY

           Defendants filed their motion to dismiss on October 16, 2018.

           On November 8, 2018, the Court entered its Order Governing Procedures,

    directing the parties to hold their Rule 26(f) conference by November 29, 2018. Counsel

    conducted the Rule 26(f) conference on November 27, 2018. On December 11, 2018,

    Butowsky served interrogatories and a request for production of documents on

    Folkenflik. Discovery has begun.

           There is nothing beyond speculation and hyperbole to justify the extraordinary

    relief requested by the Defendants. Defendants ask the Court to put the case on ice, and

    “spare” the parties “the burden and expense of discovery”, upon a supposition: “if” the

    Court grants Defendants’ motion to dismiss, discovery will be “unnecessary”. That is



           1
                    The Rules also expressly provide that leave to amend should be “freely”
    given in furtherance of the ends of justice. Fed. R. Civ. P. 15(a)(2). A stay of discovery
    interferes with a party’s right and ability to amend.


                                                3
Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 4 of 8 PageID #: 493



    true in all cases. It is also equally true that “if” the Court denies the motion to dismiss,

    the case will have languished and Butowsky will most certainly be prejudiced.

           This case – all cases – need to move forward.

           The Defendants [Def. Mot., p. 4] urge the Court to exercise its discretion and stay

    the entire case because Folkenflik – who conspired with Wigdor to promote a false

    narrative – would be required to produce a list of his sources “and provide additional

    sensitive and privileged information.”

           The identity of Folkenflik’s sources is not privileged. Defendants have no right in

    this or any defamation action to withhold the names of their sources or what the sources

    supposedly said to Folkenflik and NPR. Defendants claim that

           “[d]iscovery in this case would likely result in invasive inquiries into Defendants’
           newsgathering techniques and unpublished information—all of which could
           compromise NPR’s continued reporting on this and similar matters of significant
           public concern.”

    [Def. Mot., p. 9].    This is grand theater – hyperbolic gesticulation.        Folkenflik’s

    “newsgathering techniques” are directly at issue. So too is the as yet “unpublished”

    secret communications between Folkenflik and Wigdor. Butowsky is absolutely entitled

    to develop this evidence to support his claim, alleged in the Complaint, that Folkenflik

    knew his statements were false or harbored serious doubt as to the veracity of his sources

    – Butowsky is entitled to discover evidence of Defendants’ actual malice. See, e.g.,

    Eramo v. Rolling Stone, LLC, 2016 WL 5234688 (W.D. Va. 2016). Defendants speculate

    that “discovery could compromise and chill NPR’s ability to report on this ongoing

    story”. [Def. Mot., pp. 4-5]. There is no “ongoing story” here, and this rank speculation.

           Further, “statutory fair report privilege, the statutory fair comment privilege, and

    the statutory third-party allegation rule” do not “squarely dispose of all remaining issues



                                                 4
Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 5 of 8 PageID #: 494



    in the case.” [Def. Mot., p. 6]. They do not apply at all. Contrary to Defendants’

    repeated assertion [E.g., Def. Mot, p. 1], Butowsky did not bring this action “in

    response to NPR’s reporting on a 2017 lawsuit” filed by Wigdor against Fox News.

    No matter how many times Defendants repeat their mantra, the well-plead complaint

    demonstrates that Butowsky brought this action because Folkenflik colluded with Wigdor

    to publish false and defamatory statements about a “Dallas investment manager”.

    Folkenflik knew he was part of Douglas Wigdor’s “press strategy” and he willingly assumed

    the role of “firecracker” in the scheme to extort money from Fox News. [Complaint, ¶ 10].

    This case is about collusion. This case presents the new face of media – one that does not

    report the news; rather, one that manufactures stories out of whole cloth.

           The First Amendment is not a shield that protects against defamation and it most

    certainly does not abrogate Butowsky’s liberty and property interest in his name and

    reputation. Mr. Justice Stewart’s observations in Rosenblatt v. Baer bear repeating:

           “‘Society has a pervasive and strong interest in preventing and redressing attacks
           upon reputation.’ The right of a man to the protection of his own reputation from
           unjustified invasion and wrongful hurt reflects no more than our basic concept of
           the essential dignity and worth of every human being—a concept at the root of
           any decent system of ordered liberty … The destruction that defamatory
           falsehood can bring is, to be sure, often beyond the capacity of the law to redeem.
           Yet, imperfect though it is, an action for damages is the only hope for vindication
           or redress the law gives to a man whose reputation has been falsely dishonored.
           … Surely if the 1950’s taught us anything, they taught us that the poisonous
           atmosphere of the easy lie can infect and degrade a whole society.”

    383 U.S. 75, 92-93 (1966). The competing Constitutional interests in this case are of

    equal dignity. The First Amendment provides no “high ground” for Folkenflik or NPR.

    See, e.g., United States v. Alvarez, 132 S.Ct. 2537, 2560 (2012) (the Supreme Court of

    the United States has recognized “[t]ime and again” that “false factual statements possess

    no First Amendment value.”).



                                                 5
Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 6 of 8 PageID #: 495



                                         CONCLUSION

           Motions to stay discovery “are not favored because when discovery is delayed or

    prolonged it can create case management problems which impede the Court’s

    responsibility to expedite discovery and cause unnecessary litigation expenses and

    problems.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997) (citing Kron

    Medical Corp. v. Groth, 119 F.R.D. 636 (M.D.N.C. 1988)).

           The Defendants want to grind this case to a halt because they seek to hide

    evidence of actual malice. The Defendants are not entitled to a stay simply because they

    say that “Plaintiff has failed to state any plausible claim upon which relief can be granted

    as to any of his alleged causes of action.” [Def. Mot., p. 9]. Defendants congratulatory

    platitudes are self-serving.     They signify nothing.       Butowsky contends that the

    Defendants’ motion to dismiss should be denied. His response to the Defendants’ motion

    [ECF Document 32] convincingly demonstrates that he has stated claims upon which

    relief can be granted. No Court should stay discovery unless it is “convinced” that the

    plaintiff will be unable to state a claim. A stay of discovery should never be granted on a

    mere suggestion by counsel for a defendant that “there is some degree of foundation in

    law for the dispositive motion and a possibility that Defendants may prevail.” Kor Media

    Group, LLC v. Green, 294 F.R.D. 579, 583 (D. Nev. 2013). 2

           For the reasons stated above, Plaintiff, Ed Butowsky, respectfully requests the

    Court to deny Defendants’ motion to stay.



    DATED:         December 14, 2018


           2
                   At most, the Defendants suggest that their pending motion to dismiss
    “should dispose of all of Plaintiff’s remaining claims.” [Def. Mot., p. 11 (emphasis added)].


                                                 6
Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 7 of 8 PageID #: 496



                           ED BUTOWSKY,
                           In his Individual and Professional Capacities



                           By:    /s/ Steven S. Biss
                                  Steven S. Biss (VSB # 32972)
                                  300 West Main Street, Suite 102
                                  Charlottesville, Virginia 22903
                                  Telephone:      (804) 501-8272
                                  Facsimile:      (202) 318-4098
                                  Email:          stevenbiss@earthlink.net
                                  (Admitted Pro Hac Vice)

                                  Ty Clevenger, Esquire
                                  Texas Bar No. 24034380
                                  P.O. Box 20753
                                  Brooklyn, NY 11202-0753
                                  (979) 985-5289
                                  (979) 530-9523 (Fax)
                                  Email: tyclevenger@yahoo.com

                                  Counsel for the Plaintiff




                                         7
Case 4:18-cv-00442-ALM-CMC Document 41 Filed 12/14/18 Page 8 of 8 PageID #: 497



                                CERTIFICATE OF SERVICE

           I hereby certify that on December 14, 2018 a copy of the foregoing was filed

    electronically using the Court’s CM/ECF system, which will send notice of electronic

    filing to counsel for Defendants and all interested parties receiving notices via CM/ECF,

    and a copy was also emailed in PDF to counsel for the Defendants:

           Laura.Prather@haynesboone.com;

           Thomas.Williams@haynesboone.com.




                                 By:     /s/ Steven S. Biss
                                         Steven S. Biss (VSB # 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:      (804) 501-8272
                                         Facsimile:      (202) 318-4098
                                         Email:          stevenbiss@earthlink.net
                                         (Admitted Pro Hac Vice)

                                         Ty Clevenger, Esquire
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, NY 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (Fax)
                                         Email: tyclevenger@yahoo.com

                                         Counsel for the Plaintiff




                                                8
